                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

TOMIKA WALKER,                             )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )   NO. 2:19-cv-00085-ALB
                                           )
TRANS UNION, LLC, and ASHRO,               )
INC.,                                      )
                                           )
             Defendants.                   )

                    MEMORANDUM OPINION AND ORDER

      This matter comes before the court on Defendant Trans Union LLC’s Motion

to Dismiss the Complaint (Doc. 14). Upon consideration, the motion is GRANTED,

and the Complaint is DISMISSED WITH PREJUDICE.

                                 BACKGROUND

      Plaintiff Tomika Walker filed this suit against Trans Union, LLC (“Trans

Union”) and Ashro, Inc. (“Ashro”) under the Fair Credit Reporting Act (“FCRA”).

      The background of the suit is straightforward. In 2013, Plaintiff opened a

revolving charge account with Ashro. (Doc. 1 ¶ 7). In 2014, Plaintiff filed a Chapter

7 Bankruptcy Petition in the United States Bankruptcy Court for the Middle District

of Alabama, Docket Number 14-30990. On July 30, 2014, Plaintiff successfully

received her Chapter 7 discharge order, which included the debt from the Ashro

account. Id. ¶ 9.
      At some point afterwards, Plaintiff submitted dispute correspondence to Trans

Union, alleging that the Ashro account was inaccurately depicted on her credit file.

Specifically, Plaintiff argued that her credit file should show that the Ashro account

was “discharged” in bankruptcy. (Doc. 1 ¶¶ 13-14). Instead, the file shows that

Plaintiff generally filed for bankruptcy and received a discharge. It also shows that

the Ashro account is “included in bankruptcy,” that it was closed in 2014, and that

is has zero balance.

      The following are depictions of the relevant portions of Plaintiff’s Trans

Union credit report (Doc. 14-3 & Doc. 14-4):1




1
  The Court considers these documents because they are referred to in the complaint
and are central to Plaintiff’s claims. See Day v. Taylor, 400 F.3d 1272, 1276 (11th
Cir. 2005); Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1278 (11th Cir. 1999). The
Complaint expressly references and relies on the documents filed in her Trans Union
credit file. (Doc. 1 ¶¶ 9-10, 13-14). When Trans Union attached these documents to
its motion to dismiss, arguing that they could be considered without converting the
motion into one for summary judgment, Plaintiff did not object. See Doc. 22.
                                          2
      Plaintiff brought claims against Trans Union under 15 U.S.C. §§ 1681e(b) and

1681i. (Doc. 1 ¶¶ 30-31, 37-38). Section 1681e(b) requires Plaintiff to plead that:

(1) Trans Union published an inaccurate consumer report to a third party; (2) Trans

Union failed to follow reasonable procedures to ensure the maximum possible

accuracy of its reports; and (3) Trans Union’s failure to follow reasonable procedures

caused actual damages to the consumer. See, e.g., Ray v. Equifax Info. Servs., LLC,

327 F. App’x 819, 826 (11th Cir. 2009). Section 1681i requires Plaintiff to plead

that: (1) her consumer file contains inaccurate or incomplete information; (2)

Plaintiff notified Trans Union of the alleged inaccuracy; (3) the dispute is not

frivolous or irrelevant; (4) Trans Union failed to respond or conduct a reasonable

reinvestigation of the disputed item(s); and (5) Plaintiff sustained damages that were

caused by Trans Union. See, e.g., Carvalho v. Equifax Info. Servs., LLC, 629 F.3d

876, 891 (9th Cir. 2010). Plaintiff and Ashro jointly moved to dismiss her claims

against it. (Doc. 16).

      Trans Union filed a motion to dismiss under Rule 12(b)(6) for failure to state

a claim upon which relief may be granted. (Doc. 14). Trans Union argues that the

depiction of the Ashro account in Plaintiff’s credit file is not inaccurate or

misleading, which is an element of both of Plaintiff’s claims. In response, Plaintiff

argues that the depiction is inaccurate and misleading because it does not specify

that the Ashro account was discharged in her bankruptcy.


                                          3
                                   DISCUSSION

      The court concludes that, as a matter of law, Plaintiff cannot state a claim

upon which relief may be granted under either 15 U.S.C. § 1681e(b) or 15 U.S.C. §

1681i. To survive a motion to dismiss for failure to state a claim, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[C]onclusory allegations,

unwarranted deductions of facts or legal conclusions masquerading as facts will not

prevent dismissal.” Oxford Asset Mgmt. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir.

2002).

      It is undisputed that an essential element of each of Plaintiff’s claims against

Trans Union is that the Ashro account on Plaintiff’s credit file be inaccurate or

misleading. But Plaintiff has not, and cannot, allege facts sufficient to establish that

element. This is so for at least two reasons.

      First, there is nothing false or inaccurate about Trans Union’s reporting of

Plaintiff’s Ashro account on the face of the report. The credit file reflects that

Plaintiff filed for Chapter 7 bankruptcy and received a discharge. The Ashro account

states as the “pay status” “account included in bankruptcy.” It includes as a “remark”

“Chapter 7 Bankruptcy.” It lists the account balance as zero and says the account

was closed in 2014. The credit file neither suggests that the account is still open nor


                                           4
that there is a balance. On the face of the file, it is plain that the account was resolved

by the Chapter 7 bankruptcy discharge.

       Other courts have likewise concluded that these statements are enough to

identify a debt as discharged in bankruptcy. In Blanch v. Trans Union, LLC, 333 F.

Supp. 3d 789, 793-94 (M.D. Tenn. 2018), for example, the court similarly granted a

motion to dismiss an FCPA claim when Trans Union reported “Account Included in

Bankruptcy,” rather than “Discharged in Bankruptcy.” The court held that “[t]here

was nothing false or ‘inaccurate’ about Macy’s or Citibank reporting Blanch’s

accounts as included in her bankruptcy, closed, and with a zero balance.” Id. See

also Giacalone v. Experian PLC, 2013 WL 3199982, at *1 (N.D. Ill. Jun. 24, 2013).

Similarly, other courts have held that a credit reporting agency can eliminate

possible confusion about the status of a debt like this one by identifying the

bankruptcy filing in the credit report. See Torion v. JPMorgan Chase Bank, N.A.,

2017 WL 2986250, at *6 (N.D. Cal. Jul. 13, 2017) (“the bankruptcy is clearly

disclosed elsewhere in the credit report,” “eliminat[ing] the possibility that a lender

would be misled by the reporting”); In re Experian Info. Sols. Credit Reporting Litg.,

2017 WL 1319843, at *1 (N.D. Cal. Mar. 28, 2017) (“[The] credit reports also

include a clear-cut statement up front that the debtor is in bankruptcy proceedings

… so there is no basis for insisting as a matter of law that such notation accompany

each line item.”).


                                            5
      Second, although Plaintiff argues that a member of the public or a potential

creditor could be misled by the absence of a “discharged” notation next to the Ashro

account, Doc. 22 at 8, she has not and cannot plead sufficient facts to sustain that

conclusory theory.2 Trans Union’s reporting of the Ashro account is consistent with

Federal Trade Commission guidance and a class action settlement order. The

Federal Trade Commission Federal Trade Commission has instructed companies

like Trans Union that a “consumer report may include an account that was

discharged in bankruptcy (as well as the bankruptcy itself), as long as it reports a

zero balance to reflect that the consumer is no longer liable for the discharged debt.”

FED. TRADE COMM’N, 40 YEARS OF EXPERIENCE WITH THE FAIR

CREDIT REPORTING ACT 68 (July 2011).3 Moreover, the court in White v.

Experian Info. Solutions, Inc., 8:05-cv-01070-DOC-MLF, Dkt. 338 (C.D. Cal. Aug.

19, 2008) (Doc. 14-5), approved of reporting practices like the one at issue here as a

settlement for a nationwide class action. Under the order approving the class

settlement in White, an account deemed to be included in a consumer’s bankruptcy


2
  The Complaint states that the file is misleading generally, Doc. 1 ¶¶ 29, 36, and
Plaintiff seeks leave to amend if necessary to assert that the file is misleading to a
creditor. Doc. 22 at 8-9. For the purposes of the above discussion, the court will
assume that the Complaint already asserts that the file would mislead a creditor in
addition to merely asserting that the file is generally misleading.
3
  Available at https://www.ftc.gov/sites/default/files/documents/reports/40-years-
experience-fair-credit-reporting-act-ftc-staff-report-summary-
interpretations/110720fcrareport.pdf (last visited July 2, 2019).
                                          6
shall be coded “to indicate that the account is discharged in the Consumer’s Chapter

7 bankruptcy (e.g., by use of the terminology ‘included in bankruptcy’) and shall

update the tradeline … to reflect a zero-dollar or blank account balance and past due

balance … so as to indicate that no debt is due or owing by the Consumer after the

discharge date.” Id. at §2.2b (emphasis added). Although Plaintiff may be correct

that these sources are not “binding” on this court as a formalistic legal matter,4 they

nonetheless fatally undermine any conclusory allegation that an average person or a

creditor would be misled by Trans Union’s reporting.

      Because the Plaintiff’s Ashro account is not inaccurate or misleading as a

matter of law, it would be futile to grant Plaintiff leave to amend. See Hall v. United

Ins. Co. of America, 367 F.3d 1255, 1263 (11th Cir. 2004) (citing Foman v. Davis,

371 U.S. 178, 182 (1962)); Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th

Cir. 1999).

                                  CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss the Complaint

(Doc. 14) is GRANTED. The Complaint is DISMISSED WITH PREJUDICE.




4
  The parties have not fully briefed the res judicata effect, if any, of the order
approving the class settlement in White.
                                          7
DONE and ORDERED this 3rd day of July 2019.




                                /s/ Andrew L. Brasher
                           ANDREW L. BRASHER
                           UNITED STATES DISTRICT JUDGE




                             8
